Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIEN ET AL. (US 2017/0025882 A1, hereinafter CHIEN) in view of KWON et al. (US 2020/0343765 A1, hereinafter KWON) and in further view of KIM et al. (US 2020/0136421 A1, hereinafter KIM).

    PNG
    media_image1.png
    440
    686
    media_image1.png
    Greyscale

	As per claims 1 and 11, CHIEN discloses a charging device, comprising: 
a driver circuit configured to drive a transmitting coil positioned near a surface of the charging device (See Fig.1, Item#12, discloses a driving circuit for driving a transmission antenna 13); and 
a controller (See Fig.1, Item#16) configured to: 
cause the driver circuit to provide a charging current to the transmitting coil (See Par.13, discloses a driver providing charging current to the transmission antenna in more than one mode); 
decode a communication for lower transmission power (See Par.21, discloses a receiver communication module which sends the receiver detected temperature to the wireless charging transmitter, a transmitted temperature of higher than a threshold temperature is interpreted by the controller on the charger side as a communication for lower power transmission); 
reduce transmission power in accordance with the request for lower transmission power when a temperature measured at a surface of the charging device is less than a threshold temperature (See Fig.3, Step#304, discloses that when the temperature of either the receiver or the transmitter are greater than an overheat value, then in step#305 the wireless charging transmitter outputs a lower current. Par.30, also discloses that the power output in the initial mode before the receiver temperature is communicated to the transmitter as exceeding the threshold is greater than the power output after the receiver temperature is communicated back to the transmitter to exceed an overheat temperature. The reduction in power to from the transmitter is done even when the transmitter temperature is below a threshold but the receiver exceeds the temperature overheat threshold); and
 initiate a cool down sequence in response to the request for lower transmission power when the temperature measured at the surface of the charging device equals or exceeds the threshold temperature, wherein initiating a cool down sequence includes providing a minimum transmission power (See Step#303-305, disclose that when the temperature of the transmitter exceeds a certain temperature, then the charging mode is changed to a slow charging mode with lower power than the first mode. CHIEN, also discloses that if the transmitter exceeds a value greater than a rating value, then charging current is reduced to minimum current value which is zero). However, CHIEN does not disclose the controller decodes a request for lower transmission power from a modulation of the charging current or that reduction of power is performed by reducing the charging current.
KWON discloses a wireless power transmission system comprising wherein the receiver notifies the transmitter via a modulated signal of an overheat condition, the transmitter controller decodes a request for lower transmission power from a modulation of the charging current (See Par.178, discloses that a sensing signal such as an overheat signal is received by the transmission coil, the signal is demodulated by demodulator 34a and forwards the data to the controller 380 which changes the output to reduce generated heat).
CHIEN and KWON are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHIEN with that of KWON by performing data exchange via modulation/demodulation using the primary and the secondary coils for the benefit of reducing the number of elements of using the power coils in communication. However, CHIEN and KWON do not explicitly disclose the transmitter controller reduces power by reducing the amplitude of the charging current.
KIM discloses a wireless power transmission system wherein the power receiving device sends a request to the charge transmitting device to reduce the output charging current based on temperature (See Par.128, discloses the receiver controller 480 makes a request to the charging device to reduce the current value based on the temperature exceeding an acceptable range).
CHIEN, KWON and KIM are analogous art since they all deal with wireless power transmission.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of CHIEN and KWON with that of KIM by reducing the transmission power by reducing the charging current for the benefit of reducing the temperature of the transmission surface and the charge receiving device.

As per claims 2 and 12, CHIEN, KWON and KIM disclose the charging device of claims 1 and 11 as discussed above, further comprising: one or more sensors thermoconductively coupled to the surface of the charging device and configured to provide periodic temperature measurements of at least a portion of the surface of the charging device (See KWON, Par.174, discloses “sensor 350 may measure an internal temperature of the wireless power transmitter 300 or an inside of a charging interface (surface) in order to determine whether overheating occurs”. Also see CHIEN, Fig.1, discloses a transmission temperature sensor 15. The combination would yield a charger comprising a temperature sensor at the surface of the wireless charger).

As per claims 3 and 13, CHIEN, KWON and KIM disclose the charging device of claims 1 and 11 as discussed above, wherein the threshold temperature is configured based on a prior calibration performed during a charging procedure (See KWON, Fig.5, discloses an identification and configuration phase in which identification information is exchanged between the charger and the charge receiving device, a negotiation phase where the charger exchanges its power capability with the charge receiving device and the request of specific power from the charger. Pars.174 and 292 disclose detecting the temperature from the sensors and making an adjustment to reduce the generated heat. CHIEN discloses that the adjustment made when overheat condition is detected is reducing the charging power. KWON, Par.201, discloses calibration is then done based on a prediction of power loss which in combination with CHIEN is done based on a temperature of the charger or the receiver exceeding a threshold as disclosed in steps#304 and 306).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of CHIEN, KWON and Kim such that the threshold the threshold temperature is configured based on a prior calibration performed during a charging procedure for the benefit of enhancing the charging process and reducing power losses by considering previously stored power losses at certain temperatures (See KWON, Par.201, disclose that the calibration process is done to reduce power loss, the modified teachings will disclose receiving the received power at a temperature communicated from the receiver side, determine the power loss at the temperature and develop a threshold temperature based on the calculated power loss to reduce the amount of power losses).

Claim(s) 4 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIEN in view of KWON and KIM and in further view of PARK et al. (WO2019/022413, hereinafter PARK).
As per claims 4 and 14, CHIEN, KWON and KIM, disclose the charging device of claims 1 and 11 as discussed above, wherein the temperature measured at the surface of the charging devicebeing equal to or exceeding the threshold temperature (See CHIEN, Fig.1, discloses a transmitter sensor [15], KWON discloses in Par.174 that the sensor is disposed underneath the surface of the wireless charger and that the temperature can represent the temperature of a foreign body on the charging surface). However, CHIEN, KWON and KIM do not disclose the threshold temperature is indicative of a device being charged that has an internal temperature that exceeds a temperature limit.
PARK discloses a wireless charging system for protecting the charging device and the charge receiving device against overheating, the charger comprising a temperature sensor disposed near the charger transmission surface such that the detected temperature is indicative of the temperature of the surface of the wireless receiver, it (See Par.166 and 186 and Fig.7b, Item#730/160, disclose the sensor can measure the temperature of the transmitter and the wireless power receiver. Par.184-186, disclose adjusting the power output of the charger based on the detected receiver temperature.), the threshold temperature is indicative of a device being charged that has an internal temperature that exceeds a temperature limit (Par.204, discloses that the receiver temperature threshold can be the same as that of the transmitter threshold or different and that the power is adjusted based on the sensed temperature [receiver temperature] exceeds a threshold varies depending on the type of the receiver and may be determined based on the battery limit temperature [Par.213]).
CHIEN, KWON, KIM and PARK are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by CHIEN, KWON and KIM with that of PARK such that the threshold temperature is indicative of a device being charged that has an internal temperature that exceeds a temperature limit for the benefit of protecting the charge receiving device against damage caused by overheating.
Claim(s) 5-6 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIEN in view of KWON and KIM and in further view of PARK and KOBAYASHI (US 2022/0190622 A1, hereinafter KOBAYASHI).
As per claim 5 and 15, CHIEN, KWON and KIM disclose the charging device of claims 1 and 11 as discussed above, however CHIEN, KWON and KIM do not disclose wherein the threshold temperature is defined using a lookup table that relates temperature measured at the surface of the charging device to estimates of internal temperatures of a device being charged by the charging device.
PARK discloses a wireless charging system for protecting the charging device and the charge receiving device against overheating, the charger comprising a temperature sensor disposed near the charger transmission surface such that the detected temperature is indicative of the temperature of the surface of the wireless receiver, it (See Par.166 and 186 and Fig.7b, Item#730/160, disclose the sensor can measure the temperature of the transmitter and the wireless power receiver. Par.184-186, disclose adjusting the power output of the charger based on the detected receiver temperature.), the threshold temperature is indicative of a device being charged that has an internal temperature that exceeds a temperature limit (Par.204, discloses that the receiver temperature threshold can be the same as that of the transmitter threshold or different and that the power is adjusted when the sensed temperature [receiver temperature] exceeds a threshold which varies depending on the type of the receiver and may be determined based on the battery limit temperature [Par.213]. It is clear that the sensed temperature is compared with a threshold based on the battery threshold which varies with battery type). 
CHIEN, KWON, KIM and PARK are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings disclosed by CHIEN, KWON and KIM with that of PARK such measured charger surface temperature is used as an indication of the charge receiver temperature and the output charging power is controlled accordingly for the benefit of protecting the charger and the charge receiving device against damage caused by overheating. However, CHIEN, KWON, KIM and PARK do not disclose wherein the threshold temperature is defined using a lookup table that relates temperature measured at the surface of the charging device to estimates of internal temperatures of a device being charged by the charging device.
KOBAYASHI discloses a charging device which controls the output charging based on the battery temperature; wherein the measured surface temperature of the battery is used to relate to an internal temperature of the battery being charged (See Par.51).
CHIEN, KWON, KIM, PARK and KOBAYASHI are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention CHIEN, KWON, KIM and PARK with that of KOBAYASHI by using stored relationship between the external measured temperature and the internal temperature to estimate the internal temperature of the device being charged for the benefit of protecting the battery of the device being charged against damage caused by overheating.

As per claims 6 and 16, CHIEN, KWON, KIM, PARK and KOBAYASHI disclose the charging device of claims 5 and 15 as discussed above, wherein the lookup table includesestimates of internal temperatures for each of a plurality of device types (See PARK, Par.214, disclose the receiver surface limit temperature may vary depending on the type of the receiver since the limit temperature representative of an overheating condition is determined according to the battery limit temperature [Par.213]. Therefore different devices having different batteries will have different limits representative of being in an overheating condition). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of CHIEN, KWON, KIM, PARK and KOBAYASHI such that the charger comprises a table including estimates of internal temperatures for each of a plurality of device types for the benefit of allowing the charger to provide overheating protection to a plurality of different charge receiving devices comprising different battery types.

Claim(s) 7 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIEN in view of KWON and KIM and in further view of MENG et al. (US 2017/0366035 A1, hereinafter MENG).
As per claims 7 and 17, CHIEN, KWON and KIM disclose the charging device of claims 1 and 11 as discussed above, wherein the controller is further configured to: provide a limited duration for the cool down sequence.
MENG discloses a wireless charging system for charging a wireless charge receiving device comprising a cool down sequence; further providing a limited duration for the cool down sequence (See Figs.4-5 and Par.66,  disclose that when the temperature exceeds a threshold, the current is reduced for a period of time measured by the timer, after which the temperature is measured and if it continues to exceed the threshold then the process is repeated and the current is again reduced for a period of time after which temperature is detected. However if the temperature falls below the threshold after the period of current reduction expires, then charging current returns to the previous charging current before the cool down process was initiated).
CHIEN, KWON, KIM and MENG are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHIEN, KWON and KIM with that of MENG by implementing the cool down sequence for a limited period for the benefit of increasing the charging speed by returning to the normal charging rate as soon as the conditions permit.
Claim(s) 8-10 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHIEN in view of KWON and KIM and MENG and in further view of SAKAKIBARA (US 2001/0048289 A1, hereinafter SAKAKIBARA).
As per claims 8 and 18, CHIEN, KWON, KIM and MENG disclose the charging device of claims 7 and 17 as discussed above, however CHIEN, KWON, KIM and MENG do not disclose wherein the controller is further configured to: determine a gradient in a time series of temperature measurements measured at the surface of the charging device; and terminate the charging current when the gradient in the time series of temperature measurements indicates that the surface of the charging device will remain above a restart temperature defined for a device being charged for a cool-down duration.
SAKAKIBARA discloses a battery charger and battery charging method wherein the controller (See Fig.4, Item#30, discloses a control circuit comprising a control section 36) is further configured to: determine a gradient in a time series of temperature measurements measured at the surface of the charging device; and terminate the charging current when the gradient in the time series of temperature measurements indicates that the surface of the charging device will remain above a restart temperature defined for a device being charged for a cool-down duration (See Fig.8, Step#S14-S20 and S24 and Pars.125-127, detecting battery temperature and calculating the temperature gradient pattern S16 and detecting the temperature gradient, based on the comparison between the temperature gradient pattern and the temperature gradient a current value is determined, charging is terminated if charging with the adjusted current is determined to not be able to maintain a predetermined temperature gradient i.e. the battery will get too hot regardless of using a smaller current).
CHIEN, KWON, KIM, MENG and SAKAKIBARA are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHIEN, KWON, KIM and MENG with that of SAKAKIBARA by determining temperature gradient and terminating the charging current when the gradient in the time series of temperature measurements indicates that the surface of the charging device will remain above a restart temperature defined for a device being charged for a cool-down duration for the benefit of protecting the battery against damage caused by overheating.
	
As per claims 9 and 19, CHIEN, KWON, KIM and MENG disclose the charging device of claims 7 and 17 as discussed above, however CHIEN, KWON, KIM and MENG do not disclose wherein the controller is further configured to:
determine a gradient in a time series of temperature measurements measured at the surface of the charging device; and reduce power output of one or more other driver circuits in the charging device when the gradient in the time series of temperature measurements indicates that the surface of the charging device will remain above a restart temperature defined for a device being charged for a cool-down duration.
SAKAKIBARA discloses a battery charger and battery charging method wherein the controller (See Fig.4, Item#30, discloses a control circuit comprising a control section 36) is further configured to:
determine a gradient in a time series of temperature measurements measured at the surface of the charging device; and reduce power output of one or more other driver circuits in the charging device when the gradient in the time series of temperature measurements indicates that the surface of the charging device will remain above a restart temperature defined for a device being charged for a cool-down duration (See Fig.8, Step#S14-S20 and S24 and Pars.125-127, detecting battery temperature and calculating the temperature gradient pattern S16 and detecting the temperature gradient, based on the comparison between the temperature gradient pattern and the temperature gradient a current value is determined, adjusting current using “map for determining a current value based on the absolute temperature of the battery and a temperature rise value” disclosed in Fig.17 when charging at the current rate is determined to raise the temperature gradient above a predetermined value).
CHIEN, KWON, KIM, MENG and SAKAKIBARA are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHIEN, KWON, KIM and MENG with that of SAKAKIBARA by determining temperature gradient in a time series of temperature measurements measured at the surface of the charging device and reducing power output of one or more other driver circuits in the charging device when the gradient in the time series of temperature measurements indicates that the surface of the charging device will remain above a restart temperature defined for a device being charged for a cool-down duration for the benefit of protecting the battery against damage caused by overheating.

As per claims 10 and 20, CHIEN, KWON, KIM and MENG disclose the charging device of claims 7 and 17, however CHIEN, KWON, KIM and MENG do not disclose wherein the controller is further configured to:
determine a first gradient in a first time series of temperature measurements measured at the surface of the charging device; terminate the charging current when the first gradient in the first time series of temperature measurements indicates that the surface of the charging device will remain above a restart temperature defined for a device being charged for a first cool-down duration; determine a second gradient in a second time series of temperature measurements measured at the surface of the charging device after terminating the charging current; and reduce power output of one or more other driver circuits in the charging device when the second gradient in the second time series of temperature measurements indicates that the surface of the charging device will remain above the restart temperature defined for the device being charged a second cool-down duration.
SAKAKIBARA discloses a battery charger and battery charging method wherein the controller (See Fig.4, Item#30, discloses a control circuit comprising a control section 36) is further configured to: determine a first gradient in a first time series of temperature measurements measured at the surface of the charging device (See Fig.8, Steps#S16 and S18, disclose calculating a temperature gradient pattern and detecting a temperature gradient); terminate the charging current when the first gradient in the first time series of temperature measurements indicates that the surface of the charging device will remain above a restart temperature defined for a device being charged for a first cool-down duration (See Fig.8, Step#S14-S20 and S24 and Pars.125-127, detecting battery temperature and calculating the temperature gradient pattern S16 and detecting the temperature gradient, based on the comparison between the temperature gradient pattern and the temperature gradient a current value is determined, charging is terminated if charging with the adjusted current is determined to not be able to maintain a predetermined temperature gradient i.e. the battery will get too hot regardless of using a smaller current); determine a second gradient in a second time series of temperature measurements measured at the surface of the charging device after terminating the charging current; and reduce power output of one or more other driver circuits in the charging device when the second gradient in the second time series of temperature measurements indicates that the surface of the charging device will remain above the restart temperature defined for the device being charged a second cool-down duration (See Fig.8, Step#S14-S20 and S24 and Pars.125-127, detecting battery temperature and calculating the temperature gradient pattern S16 and detecting the temperature gradient, based on the comparison between the temperature gradient pattern and the temperature gradient a current value is determined, adjusting current using “map for determining a current value based on the absolute temperature of the battery and a temperature rise value” disclosed in Fig.17 when charging at the current rate is determined to raise the temperature gradient above a predetermined value, based on the flowchart in Fig.8, charging can be reduced when it is determined that reducing the current can be used to maintain a predetermined temperature gradient, the process will then revert back to S18 and when it is determined the reducing the current cannot maintain the temperature gradient, then charging is ended).
CHIEN, KWON, KIM, MENG and SAKAKIBARA are analogous art since they all deal with battery charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by CHIEN, KWON, KIM and MENG with that of SAKAKIBARA by determining temperature gradient in a time series of temperature measurements measured at the surface of the charging device and reducing or terminating power output of one or more other driver circuits in the charging device when the gradient in the time series of temperature measurements indicates that the surface of the charging device will remain above a restart temperature defined for a device being charged for a cool-down duration for the benefit of protecting the battery against damage caused by overheating.
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot in view of the new grounds of rejection. The examiner added the reference CHIEN which discloses reducing the charging power in response to detecting the temperature of the device or the temperature of the transmission device exceeding a threshold.  The examiner relied on KWON to address decoding a request for lower transmission power from a modulation of the charging current.  KIM discloses the reduction of charging current when the device temperature exceeds a certain threshold. Additional references PARK and KOBAYASHI were added to address limitations in dependent claims because of changes to independent claims 1 and 11. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/            Examiner, Art Unit 2859       

/EDWARD TSO/            Primary Examiner, Art Unit 2859